 Case: 1:20-cv-00245-DAP Doc #: 4 Filed: 03/27/20 1 of 1. PageID #: 24




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JOUREY NEWELL,                                   )   CASE NO. 1:20 CV 245
                                                 )
               Plaintiff,                        )   JUDGE DAN AARON POLSTER
                                                 )
       vs.                                       )   STIPULATED DISMISSAL
                                                 )   WITH PREJUDICE
NORTH COAST MEDIA, LLC,                          )
                                                 )
               Defendant.                        )



       The Court has been advised by counsel of record that the above-captioned case has been

settled. Accordingly, this case is dismissed with prejudice, each party to bear its own costs.

Notice by the Clerk of Courts being hereby waived. The Court hereby CANCELS the telephone

conference scheduled on March 27, 2020.

        The Court retains jurisdiction to ensure that the settlement agreement is executed.

       IT IS SO ORDERED.



                                               /s/ Dan A. Polster March 27, 2020
                                              Dan Aaron Polster
                                              United States District Judge
